Case: 3:16-cv-00069-GFVT-EBA Doc #: 241 Filed: 06/11/21 Page: 1 of 4 - Page ID#:
                                    5009



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       FRANKFORT

    JOSHUA REECE,                                  )
                                                   )
               Plaintiff,                          )     Civil No. 3:16-cv-00069-GFVT-EBA
                                                   )
    V.                                             )
                                                   )              MEMORANDUM
    SHELBY COUNTY, KENTUCKY, et al.,               )                OPINION
                                                   )                   &
               Defendants.                         )                 ORDER
                                                   )

                                        *** *** *** ***

           In November 2015, Plaintiff Joshua Reece was assaulted by fellow inmates within the

Shelby County Detention Center in Shelbyville, Kentucky. After being discharged from the jail,

Mr. Reece brought suit against a number of defendants claiming multiple state law violations and

constitutional violations. Pending before the Court is one issue, reserved from this Court’s

previous ruling on Mr. Reece’s Motion for Summary Judgment, regarding a conspiracy to violate

constitutional rights claim under U.S.C. § 1985 (Count IV). [R. 1 at ¶¶ 52, 55.] In a previous

Order, 1 this Court granted summary judgment on Count IV as to Defendants Waits, Bailey, and

to the Southern Defendants. [R. 234 at 7–9.] Mr. Reece Summary Judgment Motion, 2 however,

failed to even acknowledge his conspiracy claim as it pertains to Mr. Carey. [See Id. at 58.]

Because Mr. Reece moved for summary judgment on his conspiracy claim against Mr. Carey

without briefing the issue, the parties were directed to provide additional briefing and the Court

reserved judgment on the issue. [Id. at 63–64.] Supplemental briefs have been filed. The Court

will now address the merits of Mr. Reece’s conspiracy claim against Mr. Carey. For the reasons

1
    [R. 234]
2
    [R. 155]
Case: 3:16-cv-00069-GFVT-EBA Doc #: 241 Filed: 06/11/21 Page: 2 of 4 - Page ID#:
                                    5010



that follow, Plaintiff Joshua Reece’s Motion for Summary Judgment will be DENIED in part as

it pertains to his 42 U.S.C. § 1985 claim against Defendant William Anthony Carey.

                                                           I

         To state a § 1985(3) claim, 3 a plaintiff must prove: “(1) the existence of a conspiracy; (2)

the purpose of the conspiracy was to deprive any person or class of persons the equal protection

or equal privileges and immunities of the law; (3) an act in furtherance of the conspiracy; and (4)

injury or deprivation of a federally protected right.” Royal Oak Entertainment, LLC v. City of

Royal Oak, Michigan, 205 F. App’x 389, 399 (6th Cir. 2006). Significantly, § 1985(3) “applies

only where the discrimination was based on race or membership in another class comprising

‘discrete and insular minorities that receive special protection under the Equal Protection Clause

because of inherent personal characteristics.’ ” Id. (quoting Volunteer Med. Clinic, Inc. v.

Operation Rescue, 948 F.2d 218, 224 (6th Cir.1991)); see also Moniz v. Cox, 512 Fed.Appx.

495, 499 (6th Cir. 2013).

         In his Complaint, Reece alleged that he “suffered serious harm because of a conspiracy

between Carey, [Christy] Bailey and Unknown Defendants to have him beaten by other inmates .

. . .” [R. 1 at ¶ 55.] In his supplemental briefing, Mr. Reece argues, along a similar line, that “a


3
  Reece does not specify which subsection of § 1985 he believes Carey’s actions violated, and this Court assumes
Reece’s claim arose under § 1985(3). Subsection (1) is inapplicable, because Reece’s Complaint does not address a
conspiracy that prevented an officer from performing his duties. See 42 U.S.C. § 1985(1). The first clause of
subsection (2) is also inapplicable, because Reece does not allege that Carey conspired with others to intimidate or
deter witness testimony, or to influence a juror. See § 1985(2). The second clause of § 1985(2), which “prohibits
conspiracies to interfere with due process in state courts with the intent to deprive persons of their equal protection
rights,” is also inapplicable based on Carey’s alleged conduct in this case. Fox v. Mich. State Police Dep't, 173
Fed.Appx. 372, 376 (6th Cir.2006). Even if Reece somehow intended to bring his claim under § 1985(2), the claim
would fail, because under the second clause of § 1985(2), like under § 1985(3), a plaintiff must allege “that there
was ‘some racial, or perhaps otherwise class-based, invidiously discriminatory animus behind the conspirators'
action.’ ” Id. (quoting Kush v. Rutledge, 460 U.S. 719, 726, 103 S.Ct. 1483, 75 L.Ed.2d 413 (1983)); see Dallas v.
Holmes, 137 Fed.Appx. 746, 752 n. 5 (6th Cir.2005).



                                                           2
Case: 3:16-cv-00069-GFVT-EBA Doc #: 241 Filed: 06/11/21 Page: 3 of 4 - Page ID#:
                                    5011



civil conspiracy existed between Carey Hopper, and John Rogers to injure Reece and cover up

the assault.” [R. 236 at 3.] Reece has not alleged, however, any facts indicating that Carey’s

action’s—nor any other defendants’—were motivated by any class-based animus. Accordingly,

Reece’s Complaint fails to state a claim under § 1985 because he has not alleged any race or

class-based discriminatory animus on the part of Carey or any other defendant. Because Reece

has failed to state a claim under § 1985, any claim under § 1986 likewise fails. 4 See Braley v.

City of Pontiac, 906 F.2d 220, 227 (6th Cir.1990) (“Where a plaintiff has stated no cause of

action under § 1985, no cause of action exists under § 1986”). Because Reece fails to even state

a claim under § 1985, there is no genuine issue as to any material fact regarding the alleged

conspiracy and Reece is not entitled to summary judgment on the issue. Fed. R. Civ. P. 56(c)(2);

Celotex Corp. v. Catrett, 477 U.S. 317, 323-25 (1986).

                                                         II

        In addition to addressing the continued viability of the conspiracy claim against Carey,

Reece argues, for the first time, the continued viability of his aiding and abetting claim that is

couched in Count IV. 5 [R. 236 at 5; see R. 1 at ¶ 55.] Carey’s Response to Reece’s

Supplemental Briefing does not address the aiding and abetting claim. 6 Carey is entitled to




4
  Although Reece does not state a claim under 42 U.S.C. § 1986, he presumably meant to, as it represents the
liability provision for those parties in violation of § 1985. See 42 U.S.C. § 1986 (“[e]very person having knowledge
that any of the wrongs conspired to be done, and mentioned in section 1985 of this title, are about to be committed,
and having the power to prevent or aid in preventing the commission of the same, neglects or refuses so to do, if
such wrongful act be committed, shall be liable to the party injured or his legal representatives, for all damages
caused by such wrongful act, which such person by reasonable diligence could have prevented …”) (emphasis
added).
5
  In the context of the supplemental briefing, the Court assumes Reece is moving for summary judgment on the
aiding and abetting claim, as well.
6
  This could be attributed to the Court’s mandated page limits, the Court’s specific direction to address the
conspiracy claim, or in light of Reece’s failure to address the aiding and abetting claim in his initial summary
judgment motion.

                                                         3
Case: 3:16-cv-00069-GFVT-EBA Doc #: 241 Filed: 06/11/21 Page: 4 of 4 - Page ID#:
                                    5012



respond to Reece’s briefing on the aiding and abetting claim and this Court will provide him an

opportunity to do so.

                                               III

Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as follows:

   1. Plaintiff Joshua Reece’s Motion for Summary Judgment [R. 155] is DENIED in part, as

       it pertains to Reece’s 42 U.S.C. § 1985 claim against Defendant William Anthony Carey;

       and

   2. Defendant William Anthony Carey is hereby DIRECTED to file a supplemental brief

       addressing the continued viability of Reece’s Kentucky common law aiding and abetting

       claim within seven (7) days of the entry of this Order. Defendant Carey’s brief should be

       no more than four (4) pages.




       This the 9th day of June, 2021.




                                               4
